Judgment reversed- and new trial granted, with costs to appellant to abide event. Held, first, that it was a question of fact as to whether it was the negligence of the engineer of the appellant which caused the fife;; and, second, that- in case the jury should find that it was the negligence of the respondent’s engineer which "caused the fire, then the evidence presented a question of fact as to -whether at the time the respondent’s engineer was engaged in the work of the appellant or in the work of the respondent. - All concurred, except Foote, J., who dissented'.